DETAILED ACTION
Claims 1-7 are allowed.
This office action is responsive to the amendment filed on 12/10/21.  As directed by the amendment: claim 1 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-7 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a resistive soldering system comprising the claimed first and second electrodes, support cylinder, and resistive soldering joint, power supply in which the support cylinder is configured to be apart from the first and second electrodes and configured to be located beyond a conductive heating circuit constituted by the first and second electrodes as recited in Claim 1.
          The closest prior art references of record is Vincenzi (EP 1577046).  Vincenzi discloses a device for fixing a functional member to a surface by application of heat obtained by Joule effect that comprises a pair of high resistance contact electrodes 10, each at a respective spot for fixing the functional member to the surface, and a respective low-resistance contactrode 12 near the high-resistance contact electrodes 10 (Vincenzi: para. [0012]-[0013] and FIG. 6).  In contrast with Vincenzi, the low-resistance contact electrode 12 of Vincenzi is not “configured to be apart from” the right and left high resistance contact electrodes 10, and is not “configured to be located beyond a conductive heating circuit constituted by” the right and left high resistance contact electrodes 10. Instead, in Vincenzi, the low-resistance contact electrode 12 forms a first independent circuit with the right high resistance contact electrode and forms a second independent circuit with the right left resistance contact electrode. Therefore, in Vincenzi, there is no conductive heating circuit constituted by the right and left high-resistance contact electrodes 10 and 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761